DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the Response After Final Action, filed February 11, 2021, claims 1, 3, 7-13, 15, and 16 are pending in the application.  The applicant has cancelled claims 2, 4-6, and 14.  The applicant has amended claims 13 and 15.


Allowable Subject Matter
3.	Claim 1, 13, and 15 and claims 3, 7-12, and 16, which depend from claim 1, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a method for optical distance measurements or an apparatus for carrying out a method for optical distance measurements, wherein the method comprises building a grid map comprising elements based on Radar measurements, associating a Lidar point cloud with the grid map, estimating the dynamic probability of each element, wherein associating the Lidar point cloud with the grid map comprises projecting the Lidar point cloud into the grid map, wherein the method further comprises determining for each point of the Lidar point cloud the nearest elements of the grid map, and for each point of the Lidar point cloud, determining the average of the dynamic probabilities of the nearest elements of the grid map and comparing the average with a predetermined threshold for classifying the point as static or dynamic.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689